Citation Nr: 1002395	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right thumb injury.  

2.  Entitlement to service connection for a right arm 
disability, to include as secondary to residuals of a right 
thumb injury.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had active military service from July 23, 1975 to 
September 23, 1975.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  


FINDINGS OF FACT

1.  In a November 1996 rating action, the RO denied the 
Veteran's original claim of entitlement to service connection 
for residuals of a right thumb injury.  By a January 1997 
rating action, the RO continued to deny the Veteran's claim 
for service connection for residuals of a right thumb injury.  
The Veteran did not file a notice of disagreement.

2.  In June 2007, the Veteran filed an application to reopen 
his claim for service connection for residuals of a right 
thumb injury.  

3.  The evidence received since the unappealed January 1997 
rating action, when considered by itself or in the context of 
the entire evidence of record, does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a right thumb injury.  

4.  There is no competent medical evidence showing a current 
diagnosis of a right arm disability.  

5.  As service connection is not in effect for residuals of a 
right thumb injury, the Veteran's claim for secondary service 
connection for a right arm disability has no legal merit.  



CONCLUSIONS OF LAW

1.  The January 1997 rating action, which denied the 
Veteran's claim for service connection for residuals of a 
right thumb injury, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.3160(d), 20.1103 (2009).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a right thumb injury is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).     

3.  Service connection for a right arm disability, to include 
as secondary to residuals of a right thumb injury, is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.





Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2007 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the October 2007 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.       

The October 2007 notification letter also informed the 
Veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new" and "material" evidence was.  The notification 
letter further included affirmative statements of the 
evidence, not previously of record, needed to reopen his 
claim.  Specifically, the Veteran was informed that his claim 
was previously denied because there was no record of 
treatment in service for a right thumb injury, and there was 
no evidence showing that that condition was incurred in or 
aggravated by military service.  The Veteran was further 
notified that the evidence that he needed to submit had to 
relate to that fact.  Accordingly, the Board determines that 
the October 2007 letter satisfied the Kent requirements by 
apprising the Veteran of both the new and material evidence 
standard as well as the information required to substantiate 
his entitlement to the underlying claim.  Kent, 20 Vet. App. 
at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2007 RO decision that is the subject of this appeal 
in its October 2007 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see October 
2007 letter), and such notice was provided prior to the 
initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Because the Board has determined that 
the Veteran has not presented new and material evidence to 
reopen the claim for service connection for the residuals of 
a right thumb injury, there is no duty to provide an 
examination or medical opinion.  Id.  

In regard to the service connection claim, the Veteran did 
not receive a VA examination for the purposes of deciding 
this claim, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's service treatment records 
are negative for any complaints or findings of a right arm 
disability.  In addition, there is also no competent medical 
evidence showing a current diagnosis of a right arm 
disability.  The Board also notes that because service 
connection is not in effect for residuals of a right thumb 
injury, any claim for service connection for a right arm 
disability secondary to claimed residuals of a right thumb 
injury must be denied as a matter of law.  Thus, the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id. 

The Veteran's original claim of entitlement to service 
connection for residuals of a right thumb injury was denied 
by the RO in a November 1996 rating action.  At that time, 
the RO reported that there was no evidence of record showing 
that the Veteran had received treatment during service for a 
right thumb injury.  The RO also noted that there was no 
evidence showing that the claimed condition was incurred in 
or aggravated by military service.  According to the RO, the 
Veteran's service treatment records were not available for 
review.  By a January 1997 rating action, the RO continued to 
deny the Veteran's claim for service connection for residuals 
of a right thumb injury.  At that time, the RO stated that 
they had received the Veteran's service treatment records and 
that they were entirely negative for any complaints, 
treatment, or diagnosis of a right thumb injury.  The Veteran 
was provided notice of the decision and his appellate rights 
but did not subsequently file a timely appeal.  Therefore, 
the January 1997 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2009).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the January 1997 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1997 rating 
action consisted of the Veteran's service treatment records.  

The Veteran's service treatment records are negative for any 
complaints or findings of a right thumb injury.  Soon after 
the Veteran's entrance into the military on July 23, 1975, he 
underwent an Aptitude Board evaluation that determined he was 
unfit for service due to "mental inaptitude" and this was 
the basis for his discharge from service on September 23, 
1975.  Prior to his discharge, he underwent a physical 
examination and the examining medical officer stated that the 
Veteran was physically qualified for separation from active 
duty.  No defects were noted which would have disqualified 
the Veteran for the performance of his duties or entitled him 
to disability benefits from the Naval Service, nor had he 
suffered any injuries or illnesses during his period of 
active duty, except for treatment for a right foot corn.   

Evidence received subsequent to the unappealed January 1997 
decision consists of a statement from the Veteran, dated in 
June 2007, and VA Medical Center (VAMC) outpatient treatment 
records, dated from March to June 2008.  

In June 2007, the Veteran filed an application to reopen his 
claim for service connection for residuals of a right thumb 
injury.  At that time, he stated that during service, he was 
at the rifle range when his drill instructor "jammed" his 
right thumb into his rifle.  According to the Veteran, since 
that time, he had experienced numbness and swelling in his 
right thumb, and his range of motion of his right hand was 
affected.     

VAMC outpatient treatment records, dated from March to June 
2008, show that in April 2008, the Veteran underwent a 
physical examination.  At that time, he stated that he had 
injured his right thumb during service.  Specifically, the 
Veteran indicated that he was on the rifle range when his 
rifle was "jammed" by his commanding officer into his hand, 
thereby injuring his right thumb.  The physical examination 
of the Veteran's right thumb showed that the first 
metacarpophalangeal (MCP) was mildly swollen.  There was no 
redness or increased warmth.  The assessment was of chronic 
pain in the right hand.  In June 2008, the Veteran underwent 
another examination.  At that time, in regard to the 
Veteran's past medical history, it was noted that he had 
degenerative joint disease of the right hand.     

In the instant case, the Veteran maintains, in essence, that 
during service, he injured his right thumb and subsequently 
developed chronic pain, numbness, and swelling in his right 
thumb.  He contends that at present, he has residuals of the 
in-service right thumb injury.  The Veteran is competent as a 
layperson to report that on which he has personal knowledge, 
which would include the claimed in-service injury and his 
subsequent pain and swelling in his right thumb.  See Layno 
v. Brown,  6 Vet. App. 465 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record indicating that the Veteran has 
specialized medical training so as to be competent to render 
a medical opinion. Therefore, as a layman, the Veteran is not 
qualified to offer a medical opinion regarding the etiology 
of his claimed condition, and his assertions cannot serve as 
a basis to reopen the claim for service connection for 
residuals of a right thumb injury.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, his contention that he 
currently has residuals of a claimed in-service right thumb 
injury is cumulative of his previous contentions at the time 
of his prior claim, and therefore, is not new and material.        

The Board observes that in regard to the evidence submitted 
subsequent to the January 1997 rating action, the VAMC 
outpatient treatment records, dated from March to June 2008, 
are "new" in that they were not of record at the time of 
the January 1997 rating action.  However, the Board concludes 
that the aforementioned evidence is not "material" because 
it does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the 
residuals of a right thumb injury.  In this case, the basis 
for the original disallowance was that there was no evidence 
of record showing that the Veteran injured his right thumb 
during service, and that there was no evidence showing that 
he currently had residuals of the claimed in-service right 
thumb injury.  The aforementioned evidence submitted 
subsequent to the January 1997 rating action does not address 
or contradict this reasoning.  The evidence has no bearing on 
the issue of entitlement to service connection for residuals 
of a right thumb injury in that it does not address whether 
the Veteran currently has residuals of the claimed in-service 
right thumb injury.  The VAMC outpatient treatment records 
indicate that the Veteran's past medical history includes 
degenerative joint disease of the right hand.  However, there 
is no indication in the records of a causal link or nexus 
between the Veteran's period of military service, to include 
the Veteran's claimed in-service injury of the right thumb, 
and any current degenerative joint disease of the right hand.  
With respect to the outpatient treatment record, dated in 
April 2008, in which it was noted that according to the 
Veteran, during service, he injured his right thumb, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, in 
regard to the assessment of chronic pain in the right hand, 
the Board notes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board observes 
that the assessment of chronic pain in the right hand was not 
linked to an underlying disability that was related to the 
Veteran's period of military service, specifically to his 
claimed in-service right thumb injury.  Similarly, the 
finding that the first MCP of the Veteran's right thumb was 
mildly swollen, was not linked to an underlying disability 
that was related to the Veteran's period of military service, 
specifically to his claimed in-service right thumb injury.  
Therefore, the Board finds that the aforementioned evidence 
is not material.  

In light of the above, the Board concludes that the evidence 
added to the record since the RO's January 1997 decision, 
either by itself or in the context of all the evidence, both 
old and new, is not competent evidence suggesting that the 
Veteran has residuals of a claimed in-service injury of the 
right thumb.  The additional evidence in question is not new 
and material evidence within the meaning of the cited legal 
authority, sufficient to reopen the Veteran's claim for 
service connection for residuals of a right thumb injury.  





III.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.   

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that he currently has a right arm 
disability that is either related to his active service, or, 
in the alternative, related to his claimed in-service right 
thumb injury.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  [Emphasis added.]  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a right arm 
disability.    

The Veteran's service treatment records are negative for any 
complaints or findings of a right arm disability.  As 
previously stated, soon after the Veteran's entrance into the 
military in July 1975, he underwent an Aptitude Board 
evaluation that determined he was unfit for service due to 
"mental inaptitude" and this was the basis for his 
discharge from service in September 1975.  Prior to his 
discharge, he underwent a physical examination and the 
examining medical officer stated that the Veteran was 
physically qualified for separation from active duty.  The 
only defect noted was treatment for a right foot corn.

In June 2007, the Veteran filed a claim for service 
connection for a right arm disability, to include as 
secondary to residuals of a claimed in-service injury of the 
right thumb.  The Veteran stated that during service, he 
injured his right thumb and that since that time, he had 
experienced numbness and swelling in his right thumb and 
right shoulder.  He indicated that he had right arm problems 
due to his claimed in-service right thumb injury.  

VAMC outpatient treatment records, dated from March to June 
2008, are negative for any complaints or findings of a right 
arm disability.   

In light of the above, the Board finds that there is no 
competent medical evidence of record showing a current 
diagnosis of a right arm disability.  In addition, in regard 
to the Veteran's secondary service connection claim, the 
Board notes that service connection is not in effect for 
residuals of a right thumb injury.  Thus, the claim for 
service connection for a right arm disability secondary to 
claimed residuals of a right thumb injury has no legal merit.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a right arm disability that is related to his period of 
active service.  The Veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno, 6 
Vet. App. at 465, 470.  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu, 2 Vet. App. at 492, 494-495.  There is no evidence 
of record indicating that the Veteran has specialized medical 
training so as to be competent to render a medical diagnosis.  
Therefore, his opinion that he currently has a right arm 
disability is not competent evidence.

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a right arm disability.  Thus, given that 
service connection is not in effect for residuals of a right 
thumb injury, service connection for a right arm disability, 
to include as secondary to residuals of a right thumb injury, 
is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as there is a 
preponderance of evidence against the Veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of a 
right thumb injury.  

Entitlement to service connection for a right arm disability, 
to include as secondary to residuals of a right thumb injury, 
is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


